FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 18, 2020

                                     No. 04-20-00107-CV

                            Douglas HEDRICK and Mark Hedrick,
                                       Appellants

                                               v.

JBRF, LLC; Lonestar Handguns, LLC, and Joshua Felker, August C. Golla, and Debra S. Golla,
                                      Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-00267
                       Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER
Appellants’ reply brief is due on December 22, 2020. See TEX. R. APP. P. 38.6(c). Before the
due date, Appellants filed an unopposed motion for an extension of time to file the reply brief.
        Appellants’ motion is GRANTED. Appellants’ reply brief is due on January 11, 2021.
See id. R. 38.6(d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court